DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 8 recites: An apparatus comprising means for performing any and all combinations of the steps of claim 2.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

	
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. By reciting “any or all combinations of the steps of claim 2” the claim is indefinite as to whether or not all the steps of claim 2 are performed. If only some of the steps of claim 2 are performed, the claim is indefinite as to which steps may not be performed. The claim could recite: “6. A device comprising one or more processors configured to perform 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. By reciting “any or all combinations of the steps of claim 2” the claim is indefinite as to whether or not all the steps of claim 2 are performed. If only some of the steps of claim 2 are performed, the claim is indefinite as to which steps may not be performed. The claim could recite: “8. An apparatus comprising means for performing 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. By reciting “any or all combinations of the steps of claim 2” the claim is indefinite as to whether or not all the steps of claim 2 are performed. If only some of the steps of claim 2 are performed, the claim is indefinite as to which steps may not be performed. The claim could recite: “9. A non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed, cause one or more processors of a device to perform 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramasubramonian et al., (US 2014/0355692).

Regarding claim 1: Ramasubramian teaches a method of signaling parameters for video data [¶0044 teaches: This disclosure may generally refer to video encoder 20 "signalling" certain information to another device, such as video decoder 30. The term "signalling" may generally refer to the communication of syntax elements and/or other data used to decode the compressed video data.], the method comprising: 
signaling syntax elements indicating picture buffer information when a coded picture buffer (CPB) operates at an access unit (AU) level [¶0525 teaches: The value of applicable_poc_cnt shall be in the range of -231 to 231 -1 , inclusive. cross_layer_bit_rate_ value_minusl [i] [j][k] (together with bit_rate_scale) specifies the maximum input bit rate for the i-th CPB when the CPB operates at the access unit level.]. 
wherein the syntax elements are included in an intra random access point only hypothetical reference decoder supplemental enhancement information message [¶0523 teaches:  This SEI message may and only may be associated with IRAP AUs].

Regarding claim 2: Ramasubramonian teaches method of decoding video data, the method comprising: 
receiving an intra random access point only hypothetical reference decoder supplemental enhancement information message [¶0523 teaches: This SEI message may and only may be associated with IRAP AUs.]; 
 parsing syntax elements, from the intra random access point only hypothetical reference decoder supplemental enhancement information message, indicating picture buffer information [¶0524 teaches: The variable CrossLayerCpbCnt[i][j] is set equal to cpb_cnt_minusl [j]+ 1 of the i-th set of HRD parameters signaled in the VPS.] when a coded picture buffer (CPB) operates at an access unit (AU) level [¶0525 teaches: Otherwise, the first access unit in decoding order with picture that has PicOrderCntVal greater than the PicOrderCntVal of the current picture plus the value of recovery poc_cnt and nuh_layer_id equal to 0 is referred to as the cross-layer refresh point access unit.]; and 
performing video decoding based on the indicated picture buffer information [¶0525 teaches: All decoded access units that precede the cross-layer refresh point access unit in decoding order are specified to use cross_layer_bit_rate_value_ minusl [i][j][k] and cross_layer_cpb_size_ value_minusl [i][j][k] when NoCIRasPicPresentFlag associated with the current initial IRAP AU is equal to 0. The value of applicable_poc_cnt shall be in the range of -231 to 231 -1 , inclusive. cross_layer_bit_rate_ value_minusl [i] [j][k] (together with bit_rate_scale) specifies the maximum input bit rate for the i-th CPB when the CPB operates at the access unit level.].

Regarding claim 3:  the essence of the claim is taught above in the rejection of claim 2.
In addition, Ramasubramonian teaches wherein performing video decoding based on the indicated picture buffer information includes setting a decoded picture buffer size [¶0521 teaches: cross_layer_cpb_size_value_minusl [i][j][k] are applicable to the associated access unit.].

Regarding claim 4:  the essence of the claim is taught above in the rejection of claim 2.
In addition, Ramasubramonian teaches wherein picture buffer information includes decoded picture buffer parameters [¶0577 teaches: For each bitstream conformance test, the DPB size (number of picture storage buffers) is sps_max_dec_pic_buffering_minusl [HighestTid]+l..].

Regarding claim 5:  the essence of the claim is taught above in the rejection of claim 2.
In addition, Ramasubramonian teaches wherein picture buffer information includes coded picture buffer parameters [¶0531 teaches: video decoder 30 may obtain, from an SEI message of a coded video bitstream, alternate bit rate and CPB size parameters for IRAP access units. For each respective one of the IRAP access unit,].

Regarding claim 6: the claim is merely a device to carry out the steps of claim 2. Ramasubramonian teaches a device [video decoder 30 may obtain, from an SEI message of a coded video bitstream, ¶0531]. Therefore, the rejection of claim 2 applies equally to this claim.

Regarding claim 7: the essence of the claim is taught above in claim 6. 
In addition, Ramasubramonian teaches wherein the device includes a video decoder [¶0531 teaches: video decoder 30 may obtain, from an SEI message of a coded video bitstream].

Regarding claim 8: the claim is merely an apparatus comprising means for performing the steps of claim 2.
Ramasubramonian teaches an apparatus [video decoder 30 may obtain, from an SEI message of a coded video bitstream, ¶0531]. Therefore, the rejection of claim 2 applies equally to this claim.

Regarding claim 9: the claim is merely a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed, cause one or more processors of a device to perform of the steps of claim 2.
Ramasubramonian teaches a non-transitory computer-readable storage medium comprising instructions stored thereon [a device may store instructions for the software in a suitable, non-transitory computer-readable storage medium, ¶0043]. Therefore, the rejection of claim 2 applies equally to this claim.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Wang, (US 2014/0086343) teaches buffering period and recovery point supplemental enhancement information messages;
Misra et al., (US 2015/0195554) teaches constraints and enhancements for scalable video coding;
Wang et al., (US 2022/0103867) teaches supplemental enhancement information for multi-layered video bitstreams; and
Wang (US 2022/0232259) teaches avoidance of redundant signaling in multi-layer bitstreams.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485